Citation Nr: 1642390	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied and now final claim of service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge at a local VA office.  In a January 2015 statement, the Veteran indicated his desire to withdraw that hearing request and to have the claim forwarded to the Board for adjudication.  As such, the board finds that the Veteran's hearing request has been withdrawn and the matter is appropriately before the Board at this time.  

The issues of entitlement to service connection for bilateral hearing loss a back disability and depression have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 C.F.R. § 3.159(c)(3) (2015).  This duty includes making as many requests as necessary to secure relevant Federal records, including records held at a VA medical facility.  38 C.F.R. § 3.159(c)(2).

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  A decision by Board is final as of the date stamped on the Board decision.  38 C.F.R. § 20.1100 (2015).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran has previously claimed service connection for a bilateral ankle disability on several occasions.  All claims to date have been denied.  Specifically, a rating decision issued in August 1988 denied service connection because, although the Veteran had complained of foot and heel pain during active service, he did not have a present diagnosis of an ankle condition, and there was no evidence that he sustained an ankle injury in service.  A December 1996 rating decision (and subsequent February 1998 statement of the case) denied service connection because the Veteran did not have a presently diagnosed ankle disability, nor was there evidence that he had sustained an ankle disability in service.  That decision was appealed to the Board, and in a November 1998 decision, the Board also declined to reopen the previously denied claim because any evidence of pain (but not a specific diagnosis) in the Veterans ankles could not be linked to an injury sustained during active service.  

In November 2010, the Veteran again sought to reopen the previously denied and now final claim for service connection of a bilateral ankle disability.  In its subsequent May 2011 rating decision, the RO stated that a review of the Veteran's medical treatment records from the VA Medical Center in Durham, North Carolina, shows a report from September 2, 2005, that notes a medical history of osteoarthritis of the ankles but that there was no evidence that said condition was incurred in or caused by service.  

The Board has completed a thorough and exhaustive review of all evidence of record and is unable to locate the evidence which the RO cited in the May 2011 rating decision (this includes a thorough review of both the Veteran's VBMS and Virtual VA claims files).   The Board has located a VA medical record indicating arthralgia of multiple sites, probable osteoarthritis, diagnosed in November 2001, but that record does not specify whether that includes the ankles.  (See VBMS, Medical Treatment Record - Government Facility, 12/10/2010, p. 14).  Thus, because evidence of  a currently diagnosed disability of the ankles may constitute new and material evidence sufficient to reopen the claim, on remand, and the RO has indicated that that evidence exists, the RO should make all necessary efforts to obtain and associate with the claims file the Veteran's complete VA treatment records pertaining to his ankles so that the Board may review all evidence which has been submitted to date in deciding whether new and material evidence has been submitted sufficient to reopen the service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make all necessary efforts to obtain the Veteran's complete VA treatment records, to include the September 2, 2005 diagnosis of arthritis of the ankles cited by the RO in the May 2011 rating decision, and associate them with the electronic claims file.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record, if the claim on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







